     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 1 of 21

                                                                          1

1                    IN THE UNITED STATES DISTRICT COURT
2                            FOR THE DISTRICT OF OREGON
3    RYAN PAYNE and VICTORIA SHARP,)
                                   )
4              Plaintiffs,         ) Case No. 2:18-cv-00165-MO
                                   )
5        v.                        )
                                   )
6    GREG T. BRETZING, DOES 1-12, ) September 6, 2019
     and OTHER MEN NAMES UNKNOWN, )
7                                  )
               Defendants.         ) Portland, Oregon
8    ______________________________)
9
10
11
12
13
14
15                                Oral Argument
16                           TRANSCRIPT OF PROCEEDINGS
17                  BEFORE THE HONORABLE MICHAEL W. MOSMAN
18                UNITED STATES DISTRICT COURT CHIEF JUDGE
19
20
21
22
23
24
25
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 2 of 21

                                                                          2

1
2                                   APPEARANCES
3
4    FOR THE PLAINTIFFS:         Mr. Roger I. Root (by telephone)
                                 Attorney at Law
5                                113 Lake Drive East
                                 Livingston, MT 59047
6
7
8    FOR DEFENDANT GREG T.
     BRETZING:             Ms. Leah Brownlee Taylor
9                          U.S. Department of Justice
                           P.O. Box 7146
10                         Washington, D.C. 20044-7146
11
12   FOR DEFENDANT HARNEY
     COUNTY:                     Ms. Molly R. Silver (by telephone)
13                               Frohnmayer, Deatherage, Jamieson,
                                 Moore, Armosino & McGovern
14                               2592 E. Barnett Road
                                 Medford, OR 97504
15
16
17   COURT REPORTER:             Bonita J. Shumway, CSR, RMR, CRR
                                 United States District Courthouse
18                               1000 S.W. Third Ave., Room 301
                                 Portland, OR 97204
19                               (503) 326-8188
20
21
22
23
24
25
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 3 of 21

                                                                          3

1                            (P R O C E E D I N G S)
2                       (September 6, 2019, 9:07 a.m.)
3                THE CLERK: We're here today for oral argument in
4    Case No. 2:18-cv-165-MO, Payne, et al. v. Astarita, et al.
5                Counsel, please state your name for the record,
6    starting with plaintiff.
7                MR. ROOTS: Roger Roots for Plaintiff Payne and
8    Sharp.
9                MS. SILVER: Molly Silver on behalf of Harney County.
10               MS. TAYLOR: And Leah Brownlee Taylor on behalf of
11   Defendants Greg Bretzing and the United States of America.
12               THE COURT: Ms. Silver, we could barely hear you, so
13   please speak up next time you speak, if you do speak in this
14   hearing.
15               MS. SILVER: Yes, Your Honor.
16               THE COURT: Mr. Roots, I'm surprised to learn you're
17   appearing by phone. Did I get any notice of that from you in
18   advance?
19               MR. ROOTS: No. I didn't know I needed to file any
20   motion on that.
21               THE COURT: All right. Same request to you. Please
22   speak up, because you're on speaker -- or because you're on the
23   phone. It's not a great system here. Try to be as clear and
24   as loud as you can to make sure you're heard for our purposes
25   and for the court reporter.
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 4 of 21

                                                                          4

1                A couple of housekeeping matters to start with.
2    Plaintiffs have voluntarily dismissed certain named persons.
3    Particularly that relates to Harney County and Oregon State,
4    Oregon State Police and others. And it appears that the "other
5    men" and the 1X to 12X or Doe defendants are related to the
6    named defendants that have been voluntarily dismissed. In
7    other words, that it appears plaintiff is not proceeding any
8    longer against the "and other men" and Doe or 1X through 12X
9    defendants. But I don't want to jump to any conclusions here.
10               Is that correct, Mr. Roots?
11               MR. ROOTS: No, that's not my understanding at all.
12   We're still trying to get the names of those John Doe
13   defendants and to file an amended complaint.
14               THE COURT: And are they Harney County and Oregon
15   State defendants, or are they in some other category?
16               MR. ROOTS: I would almost -- I'm almost certain that
17   few or none are Harney County. Several are certainly Oregon
18   State Police.
19               THE COURT: All right. Thank you.
20               Let me give you my tentative thoughts in the order in
21   which they were briefed, and then I'll hear any further
22   argument you wish to make.
23               Mr. Bretzing has several theories supporting his
24   motion to dismiss. The first theory I'll pick up is his theory
25   that there is, under Rule 12(b)(6), a failure to state a Bivens
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 5 of 21

                                                                          5

1    claim, and related to that is his theory of qualified immunity.
2    I'll take both up at once.
3                For the failure to state a theory of relief here in
4    his motion to dismiss, it turns on the concept that under a --
5    that in a Bivens claim like this, plaintiff must allege
6    Mr. Bretzing's own acts, not acts supervising other people.
7    And it certainly appears that the -- both the complaint and
8    plaintiffs' response here focus on supervisory acts by
9    Mr. Bretzing, and so in that sense, they fail to state a claim
10   under Bivens.
11               He also alleges -- again, under the 12(b)(6)
12   theory -- that as formulated here, this would be a new
13   variation of Bivens, requiring a special factors analysis, and
14   that one of the things that special factors analysis tells me
15   to look at is whether this Bivens action would focus on the
16   individual acts of an officer that violate someone's
17   constitutional rights -- that is, for example, failing --
18   failing to provide medical care when needed or searching when
19   you shouldn't search, that sort of thing, or does it implicate
20   the implementation and formulation of policy decisions. And
21   here it seems much more like the latter, and because that's the
22   case, a significant number of cases say that Bivens shouldn't
23   be extended into that sort of arena.
24               So those are the two 12(b)(6) theories, and related
25   to that is his request for application of qualified immunity.
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 6 of 21

                                                                          6

1    That's a little harder here because the first step in that
2    analysis is was there a substantial right violated by
3    Mr. Bretzing. And that, again, brings up the problem of here
4    there's no direct acts of Mr. Bretzing that are implicated by
5    the complaint or by the briefing. Instead, it's all
6    supervisory. So to grant qualified immunity, I'd have to say,
7    well, first, there's been nothing alleged that shows
8    Mr. Bretzing directly violated a constitutional right, and I'm
9    not going to try to imagine, you know, what might be alleged to
10   do that. So it appears to me that you don't get out of the
11   gate with qualified immunity, in part because you don't have an
12   allegation that Mr. Bretzing violated a constitutional right.
13   And that's all related to this idea that there's no allegations
14   or briefing of Mr. Bretzing's own acts, as opposed to his
15   supervision of others.
16               Now, I'm aware that in Starr v. Baca in the Ninth
17   Circuit, consistent with other circuits, has made clear that
18   deliberate indifference by a supervisor can amount to
19   individual acts and individual liabilities. That's different,
20   however, than just supervising others, and it doesn't seem to
21   me that that's what's alleged here at all. It doesn't fit that
22   narrow exception to the requirement that you allege, direct as
23   opposed to supervisory action.
24               So let's start with the 12(b)(6) motion. I don't
25   think we need to talk about qualified immunity much yet. And
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 7 of 21

                                                                          7

1    I'll turn to you, Mr. Roots. What have you alleged that
2    involves Mr. Bretzing's own actions as opposed to supervising
3    others?
4                MR. ROOTS: Well, Count 2 is fairly broadly
5    written --
6                THE COURT: Mr. Roots, I'm going to interrupt you
7    now, because I can tell you that we're not going to be able to
8    make a transcript of what you're saying at the rate we're
9    going. I don't know if you're speaking into a speaker phone or
10   not. Are you?
11               MR. ROOTS: No.
12               THE COURT: Then you'll have to speak far more loudly
13   and far more clearly. This is precisely why, if you had filed
14   a motion asking to appear by phone, I would have denied it.
15   This is an important hearing, and right now your arguments are
16   not even being noted, heard or recorded. So do your best.
17               MR. ROOTS: Well, Count 2 is very broadly written,
18   and it does include Mr. Bretzing for a breach of duty to
19   protect the constitutional rights of the plaintiffs. Count 3
20   is a Bivens claim for excessive force, and I would say the
21   complaint as written is quite similar to many other complaints,
22   Bivens complaints.
23               THE COURT: So what excessive force did Mr. Bretzing
24   employ against somebody, for example?
25               MR. ROOTS: Well, now, I would say the line here is
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 8 of 21

                                                                          8

1    not as bright as it might seem. Mr. Bretzing was
2    communicating, you know, on site. He was in active
3    communication with all the other defendants in this case at the
4    time. So he was -- he wasn't just supervising but directing
5    some of these violations.
6                THE COURT: All right. Thank you.
7                MR. ROOTS: And, of course, failure to train. And
8    that's laid out very similar to many other Bivens lawsuits for
9    failure to train. I think all the elements are met there.
10               And finally, Count 5, violation of the right to
11   travel, and Count 6 also include Mr. Bretzing. Count 6 is
12   retaliation for First Amendment -- for people exercising their
13   First Amendment rights. And I think these counts as written
14   are very -- the complaint is not perfect, it was written by pro
15   se litigants, but it certainly lays out the four corners that
16   are required of a Bivens complaint.
17               Again, it's not so much a bright line of supervisory
18   versus -- versus, you know, the people who actually fired the
19   weapons or whatnot or displayed the weapon. Mr. Bretzing was
20   in active control of the situation.
21               There's the line of cases about the policy arena.
22   You know, that line of cases is very clear that policy
23   supervisors, such as the secretary of -- you know, the
24   secretary of the Department of Justice or the attorney general
25   or someone in a policy position cannot be brought into a Bivens
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 9 of 21

                                                                          9

1    claim in this way, but Mr. Bretzing was not that high a level.
2    He was not a policy direct supervisor. He was a hands-on
3    controlling supervisor.
4                THE COURT: Thank you.
5                Your argument repeats what your brief makes clear,
6    and that is that this case involves Bretzing's supervision of
7    others. The fact that he's directly there ordering people to
8    go here or go there, that's what's meant by the term
9    "supervision," and so it therefore fails to state a Bivens
10   claim under 12(b)(6) by failing to allege Mr. Bretzing's own
11   acts as opposed to his supervision of others. It does not
12   remotely come within Starr v. Baca. It does raise the concerns
13   in a new Bivens context under a special factors analysis that
14   implicate the implementation of broad decisions as opposed to
15   the direct actions that Bivens is intended to get at, and
16   therefore I dismiss the complaint against Mr. Bretzing on Rule
17   12(b)(6).
18               There is the question of qualified immunity. Step
19   one in looking at qualified immunity is did Mr. Bretzing by his
20   own acts violate someone's constitutional rights. And here no
21   direct act of Mr. Bretzing's, as opposed to a supervisory act,
22   violate anybody's constitutional rights. And for that reason,
23   then, he is entitled to qualified immunity as far as that goes,
24   although it's really fundamentally the same 12(b)(6) problem
25   that results in a failure to state a claim.
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 10 of 21

                                                                         10

1                And because we've now been around this a couple times
2    and talked about it, and both in briefing and oral argument
3    it's clear that plaintiff simply disagrees with this concept, I
4    dismiss the complaint for these reasons with prejudice.
5                The complaint also seeks injunctive relief. And
6    there are two problems with the injunctive relief sought. One
7    is that in it's -- in an individual capacity against
8    Mr. Bretzing, that can't be granted because he's now an
9    ex-employee of the United States, and that is insuperable.
10   There's no argument about that, and it just can't be done. So
11   I dismiss all claims for injunctive relief against Mr. Bretzing
12   in his individual capacity, since he can't play an official
13   role anymore.
14               In his official capacity, plaintiff -- plaintiffs
15   need to show some real or immediate threat of similar action
16   occurring to them. The classic way that's done is, you know,
17   that you complain that you got stopped unconstitutionally
18   without probable cause by a policy that stops, say, black
19   drivers in certain neighborhoods far more often than others,
20   and you assert that it will happen again in the future because
21   you're going to drive through the same neighborhood and you're
22   a black driver, and the custom, practice or policy hasn't
23   changed, so you're at risk to have it happen again. That's the
24   sort of fact pattern that gets one injunctive relief in a case
25   like this.
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 11 of 21

                                                                         11

1                Here it's difficult to imagine how one would make a
2    case that these similar actions would happen again, but I'll
3    let you, Mr. Roots, make your best case for why your clients
4    are under a real and immediate threat of similar action, in
5    order to justify injunctive relief against Mr. Bretzing in his
6    official capacity.
7                MR. ROOTS: With regard to the injunctive relief
8    claim, I believe I've already waived those. We waived those.
9    I believe I communicated with Ms. Taylor we're waiving that
10   claim.
11               THE COURT: Then I grant the motion to dismiss that
12   claim.
13               There is another theory that I should probably take
14   up. Maybe I should have taken it up first, since it's
15   jurisdictional, and that's insufficient service of process. So
16   the law requires for someone -- for plaintiffs suing someone
17   like Mr. Bretzing, that they serve him, which they successfully
18   accomplished, but they must also serve the United States, even
19   though he's an ex-employee. The advisory committee note to
20   Rule 4I3 makes that clear.
21               Mr. Bretzing, in an improper, unsworn declaration,
22   asserts that plaintiffs have not served the United States.
23   Plaintiffs have never responded to that, but they've also not
24   filed any proof of service against the United States.
25               So I'll just ask, Mr. Roots, with regard to this
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 12 of 21

                                                                         12

1    complaint against Mr. Bretzing, did you ever successfully serve
2    the United States with that complaint?
3                MR. ROOTS: I have to say my understanding is we did
4    not.
5                THE COURT: All right. Then that's a further reason
6    again -- as I say, maybe we're now getting to the cart, which
7    should have come first before the horse and the other theories,
8    and that's jurisdictional failure to serve the United States
9    and justifying dismissal under 12(b)(6).
10               The United States has a theory for dismissal separate
11   from Mr. Bretzing, and that's, of course, that the Federal Tort
12   Claims Act for a case like this requires a written notice of
13   the incident giving rise to the injury for which a federal
14   agency may be held responsible to be sent to the United States
15   or provided within the two -- required two-year period, and the
16   United States in this case has provided a properly executed
17   declaration that that never happened. If that never happened,
18   then these tort claims -- which is what they are -- are barred
19   under the FTCA.
20               So again, Mr. Roots, it appears that has never
21   happened. The United States has asserted it's never happened.
22   In your brief you don't assert otherwise. Is it true, then,
23   that the FTCA tort claim notice was never provided within the
24   required two-year period?
25               MR. ROOTS: My understanding from talking to Shawna
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 13 of 21

                                                                         13

1    Cox, who was one of the original plaintiffs, Shawna Cox told me
2    that she did send such a notice. And I've been in
3    communication with her recently, and she indicated in the last
4    two weeks that she was unable to find her paperwork. But she
5    insists that she did file such a thing. I have not seen it.
6                THE COURT: I have before me, then, the United
7    States' properly executed declaration that this has never
8    happened. I have your brief in response, which never disputes
9    that it didn't happen. And I have your assertion here today, a
10   hearsay declaration of Ms. Cox that she says she did but can't
11   find the paperwork.
12               I find in favor of the United States on that and rule
13   that I lack jurisdiction for failure to provide the written
14   notice within the required two-year time period, and dismiss
15   with prejudice the claims against the United States.
16               That leaves us with claims against the other men and
17   the Doe defendants. I'm first of all curious whether any of
18   those are anything other than state law tort claims against
19   state defendants.
20               Mr. Roots, do you know? Are these all going to be
21   state tort claims against state defendants?
22               MR. ROOTS: No. Some of them are clearly identified
23   as the FBI hostage rescue team.
24               THE COURT: I'm talking about the unnamed defendants.
25   So in what way is an unnamed defendant clearly identified as
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 14 of 21

                                                                         14

1    FBI?
2                MR. ROOTS: I'd say they're clearly identified by the
3    known facts. We know there were two agencies at fault. There
4    were several officers of the Oregon State Police, and there
5    were also several officers of the FBI.
6                THE COURT: All right. Ms. Silver, are you on the
7    line?
8                MR. ROOTS: I'm sorry?
9                THE COURT: I'm asking for Molly Silver. Is she on
10   the line?
11               MS. SILVER: Yes, Your Honor.
12               THE COURT: Anything you want to say about in what
13   manner this case moves forward against the and other men and
14   Doe defendants?
15               MS. SILVER: We previously solicited dismissals as
16   not involved in the case. At this point, proceeding forward,
17   to the extent that Mr. Roots believes he still has any claims,
18   we can raise motions to dismiss and --
19               THE COURT: I'm losing you now. Can you speak up?
20               MS. SILVER: Can you hear me now, Your Honor?
21               THE COURT: Yes.
22               MS. SILVER: At this time we are not moving to
23   dismiss. We've been in discussions about dismissal, but given
24   the procedural posture, we have concerns that claims might be
25   improperly revived, and so it may be best to proceed in a
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 15 of 21

                                                                         15

1    linear track. If any claims may arise throughout discovery, or
2    putative claims, those can be addressed at that time.
3                THE COURT: Well, these are the only defendants left
4    in the case, and you represent some or all of them, right?
5                MS. SILVER: We represent whatever ambiguous "and
6    other men of Harney County." We don't represent anyone else of
7    the state. I believe that would fall on state defense counsel.
8    However, it's unclear to us who beyond the previously named
9    Harney County defendants would remain, and so far, as you've
10   heard, plaintiffs' counsel is unwilling to dismiss us. Moving
11   forward with discovery is what we've planned to do, and being
12   involved in that process.
13               THE COURT: Ms. Taylor.
14               MS. TAYLOR: Yes, Your Honor. Should I stand here --
15               THE COURT: You can sit there and pull the mic
16   closer.
17               MS. TAYLOR: Thank you, Your Honor.
18               Thank you, Your Honor, for your cogent summary and
19   analysis of Gregory Bretzing's defense and for your ruling.
20               On behalf of the United States, with respect to the
21   Doe defendants that have been unnamed and unidentified by
22   plaintiffs' counsel, I will say that with respect to any
23   federal employees who are acting within the scope of their
24   employment, that the U.S. may or may not be substituted for on
25   state tort claims, Mr. Roots has already acknowledged that
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 16 of 21

                                                                         16

1    there has been no Form 95 administrative claim that's been
2    presented to the United States with respect to this incident
3    that's the subject of the complaint, so it would be futile for
4    the plaintiffs to amend their complaint to identify named
5    federal employees for state tort claims for that very reason.
6                As to the Bivens claims, I only represent Gregory
7    Bretzing and cannot make any arguments on behalf of any
8    putative defendants that have been unidentified. But I will
9    state this on behalf of the United States: Doe pleadings are
10   highly disfavored in the Ninth Circuit, as I'm sure the Court
11   is aware. This case has been languishing for years. There
12   have been a number of full-blown criminal trials where
13   witnesses have testified, including witnesses from the hostage
14   rescue team. We have already made arguments before the Court
15   that this complaint, to correct the complaint is time barred,
16   does not relate back, but at this late stage for the Court to
17   allow some amendment that would identify federal employees,
18   whom plaintiffs' counsel had sufficient time and knowledge and
19   notice of who they were, it would simply be futile under Rule
20   15. And there's certainly case law in the Ninth Circuit and in
21   the District of Oregon that would support the proposition that
22   at this late stage of the pleadings, that an amended complaint
23   naming and identifying the defendants should not take place.
24               THE COURT: I did neglect to take up your relation
25   back argument. And your theory there is that the Cox
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 17 of 21

                                                                         17

1    complaint, filed on the last possible day and subsequently
2    withdrawn, can't be this complaint, and any iteration cannot
3    relate back to it since Cox cannot have represented in any way
4    Payne or Sharp, and therefore this complaint in its entirety is
5    time barred. That's your theory, right?
6                MS. TAYLOR: That is our position. When Ms. Cox
7    voluntarily dismissed this case, it operated under Rule 41 to
8    dismiss the action. We understand that there was a corrected
9    complaint that was filed, but that corrected complaint naming
10   new plaintiffs was filed after the statute of limitations
11   expired, so there was no service on any individual within the
12   90-day time period under Rule 4(m), and it cannot relate back
13   under Rule 14 to the original complaint, which was filed by
14   another plaintiff, not the plaintiffs in this case.
15               THE COURT: Thank you.
16               Mr. Roots, do you wish to be heard any further on
17   this question?
18               MR. ROOTS: Yes. I would say the Court's own orders
19   have already addressed this very issue. You know, not to go
20   back in all this litigation, but the original complaint had
21   flaws on it. There were some signatures that were missing.
22   The Court gave leave to fix that problem and correct that
23   problem, and that problem was fixed by October of last year.
24   And so the case has been fully -- it was never without -- the
25   case has never been out of court during that time for Mr. Payne
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 18 of 21

                                                                         18

1    and Mr. -- Ms. Sharp. They have been plaintiffs all along.
2                And with regard to whether a complaint relates back
3    to the original date of filing, I'd say there's a lot of case
4    law, including the original Bivens case. The original Bivens
5    case did not know a single name of any of the defendants. And
6    so that's the position I guess we're in right now at this
7    moment.
8                Obviously, there have been some leaks and some names
9    have gotten out, but when I filed a motion to file an amended
10   complaint, the State moved in and argued that it all needed to
11   be sealed and that these defendants are in fear for their lives
12   and can't be named, which would be highly unusual. And so I
13   think it is still a live case with these John Doe defendants
14   representing Oregon State Police and the FBI.
15               MS. TAYLOR: May I respond, Your Honor?
16               THE COURT: That's all right. Thank you.
17               This case has been languishing in the face of
18   plentiful opportunities to be more specific, so I agree that
19   it's time to put a fork in this case.
20               In the face of a murky situation in the beginning, I
21   declined to rule on the question of relation back without
22   allowing the case first to proceed forward in a variety of
23   ways, in the hopes of straightening out that situation. We now
24   know better than before what really happened back then, and it
25   is my ruling that the current complaint is barred by the
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 19 of 21

                                                                         19

1    statute of limitations filed after the last day it could have
2    been filed, and does not relate back to the Cox complaint,
3    which does not -- did not contain these two plaintiffs here
4    before me today, cannot have contained them, since Ms. Cox was
5    unrepresented and could not represent Payne and Sharp, and
6    their own complaint came too late, past the last point at which
7    the statute had run. And therefore I dismiss the complaint
8    against all remaining defendants for statute of limitations
9    reasons.
10               It's also true, as Ms. Taylor has pointed out, that
11   the same problem with the FTCA tort claims notice with named
12   federal defendants would apply with equal force to currently
13   unnamed federal defendants, and prevent any state tort claims
14   being made against them, and there are -- there is not the
15   supervisory issue but the new Bivens context issue at least
16   with some potential as yet unidentified federal Bivens
17   defendants.
18               So there are sort of a cascading series of reasons
19   why the case should not go forward. Of course, the principal
20   one as to the unnamed defendants is the non-relation back
21   statute of limitations problem. And therefore I dismiss the
22   complaint on that ground also as to all named defendants with
23   prejudice.
24               Thank you all. We'll be in recess.
25               MS. TAYLOR: Thank you.
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 20 of 21

                                                                         20

1                THE CLERK: Court is in recess.
2                (Proceedings concluded at 9:37 a.m.)
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 2:18-cv-00160-SU   Document 175-1   Filed 02/26/21   Page 21 of 21

                                                                         21

1
2                                      --o0o--
3
4                I certify, by signing below, that the foregoing is a
5    correct transcript of the record of proceedings in the
6    above-entitled cause. A transcript without an original
7    signature or conformed signature is not certified.
8
9
     /s/Bonita J. Shumway                           September 23, 2019
10   ________________________________               _________________
     BONITA J. SHUMWAY, CSR, RMR, CRR               DATE
11   Official Court Reporter

12
13
14
15
16
17
18
19
20
21
22
23
24
25
